

117 HR 3920 IH: Groundsource Exchange Tax Parity Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3920IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Suozzi (for himself, Mr. Cole, Mr. Rodney Davis of Illinois, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide tax credit parity for geothermal heat pump property.1.Short titleThis Act may be cited as the Groundsource Exchange Tax Parity Act or the GET Parity Act. 2.Investment tax credit parity for geothermal heat pump property(a)In generalSection 48(a) of the Internal Revenue Code of 1986 is amended—(1)in paragraph (2)(A), by striking paragraphs (6) and (7) and inserting paragraphs (6), (7), and (8),(2)in paragraph (2)(A)(i), by striking and at the end of subclause (IV) and by adding at the end the following new subclause: (VI)energy property described in clause (vii) of paragraph (3)(A), and,(3)in paragraph (3)(A)(vii), by striking , but only with respect to property the construction of which begins before January 1, 2024, and (4)by adding at the end the following new paragraph:(8)Phasedown for geothermal heat pump propertyIn the case of any energy property described in clause (vii) of paragraph (3)(A), the energy percentage determined under paragraph (2) shall be equal to—(A)in the case of any property the construction of which begins after December 31, 2020, and before January 1, 2023, 26 percent, (B)in the case of any property the construction of which begins after December 31, 2022, and before January 1, 2024, 22 percent, and(C)in the case of any property the construction of which begins after December 31, 2023, 10 percent..(b)Effective dateThe amendments made by this section shall apply to property the construction of which begins after December 31, 2020.